DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Office Action.  
Claims 70-92 are pending and under consideration.  
Election/Restrictions
Claims 70-89 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 90-92, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on June 10, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Objections
The objection of claim 1 because of the space needed between the comma and the term “-NHC(O)CF3” is withdrawn based on the amendments. 
 claim 85 because of the terms “-C(O)N(R9)2” and “-C(O)N(R9)” is withdrawn based on the amendments. 
The objection of claim 85 because of the term, “-CH2C(O)N(R9)2” is withdrawn based on the amendments. 
The objection of claim 85 because of the space needed between the term “and” and  “-CH2N(R13)2” in the definition of A, is withdrawn based on the amendments. 
 
Claim 85 is objected to because of the following informalities:  the following term “-CH2N(R13)S(O)2C1-4alkyl” is repeated in the definition of A, see lines 5 and 6.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The rejection of claims 70-89 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for 1) the variable R8; and 2) the nitrogen in term “-C(O)N(R9)” is withdrawn based on the amendments.  
The rejection of claim 76 under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for the group “-C(O)-1-pyrazole” is withdrawn based on the amendments. 
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 90-92 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of inhibiting N-myristoyl transferase, does not reasonably provide enablement for a method of treating the vast and diverse disease, disorders and/or conditions embraced by the scope as noted below. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The treatment of microbial infections, protozoan infections, hyperproliferative disorders, cancer, viral infections, lentivirus infections, neurological diseases, generally, cannot possibly be considered enabled.
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation’.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed most recently in Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008). See also In re Cortright, 49 USPQ2d 1464, 1466 and Bristol-Myers Squibb Co. v. Rhone-Poulenc Rorer Inc., 49 USPQ2d 1370.
Pursuant to In re Wands,  858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), one considers the following factors to determine whether undue experimentation is required: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E)  The level of predictability in the art; (F)  The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  Some experimentation is not fatal; the issue is whether the amount of experimentation is “undue”; see In re Vaeck, 20 USPQ2d 1438, 1444. 
The analysis is as follows:
(A) Breadth of claims.
(a) Scope of the compounds. The instant claims encompass millions of compounds with an imidazo[1,5-a]pyridinyl scaffold with a variety of substituents at eight different positions.
	(b) Scope of the diseases covered.  Cancer is not a single disease, or cluster of closely related disorders. There are hundreds of cancers, which have in common only some loss of controlled cell growth. Cancers are highly heterogeneous at both the molecular and clinical level, something seen especially in, for example, the cancers of 
A. CNS cancers cover a very diverse range of cancers in many categories and subcategories. There are an immense range of neuroepithelial tumors. Gliomas, the most common subtype of primary brain tumors, most of which are aggressive, highly invasive, and neurologically destructive tumors are considered to be among the deadliest of human cancers. These are any cancers which show evidence (histological, immunohistochemical, ultrastructural) of glial differentiation. These fall mostly into five categories.  There are the astrocytic tumors (astrocytomas): pilocytic astrocytoma (including juvenile pilocytic astrocytoma, JPA, and pediatric optic nerve glioma) diffuse astrocytomas (including fibrillary astrocytomas, protoplasmic astrocytomas and gemistocytic astrocytomas), anaplastic astrocytomas (including adult optic nerve glioma), Glioblastoma multiforme (GBM), gliosarcoma and giant cell glioblastoma, and pleomorphic xanthoastrocytoma. GBM exists in two forms, primary and secondary, which have very different clinical histories and different genetics, but GBM is considered to be one clinical entity. second, there are the oligodendroglial tumors (oligodendrogliomas): low grade oligodendroglioma and anaplastic oligodendroglioma. Third, there is oligoastrocytomas (“mixed glioma”), a type of tumor with both astrocytoma & oligodendroglioma features.  The fourth type is the ependymomas, which are intracranial gliomas, including papillary ependymoma, myxopapillary ependymoma, tanycytic ependymoma, anaplastic ependymoma and subependymal giant-cell astrocytomas. A fifth type is the gangliogliomas (glioneuronal tumors or glioneurocytic tumors), which have both glial and neuronal components, and are extremely varied, 
B. Leukemia is any malignant neoplasm of the blood-forming tissues. Leukemia can arise from many different sources.  These include viruses such as EBV, which causes Burkitt's lymphoma, and HTLV-1, linked to certain T cell leukemias.  Others are linked to genetic disorders, such as Fanconi's anemia, which is a familial disorder, and Down's Syndrome.  Other leukemias are caused by exposure to carcinogens such as benzene, and some are actually caused by treatment with other neoplastic agents. Still other leukemias arise from ionizing radiation, and many are idiopathic. Leukemias also differ greatly in the morphology, degree of differentiation, body location (e.g. bone marrow, lymphoid organs, etc.) There are dozens of leukemias. There are B-Cell Neoplasms such as B-cell prolymphocytic leukemia and Hairy cell leukemia (HCL, a chronic Lymphoid leukemia). There are T-Cell Neoplasms such as T-cell prolymphocytic leukemia, aggressive NK cell leukemia, adult T cell leukemia/lymphoma (ATLL), and T-cell granular Lymphocytic leukemia.  There are different kinds of acute myeloid leukemias (undifferentiated AML, acute myeloblastic, acute myelomonocytic leukemia, acute monocytic leukemias, acute monoblastic, acute megakaryoblastic (AmegL), acute promyelocytic leukemia (APL), and erythroleukemia).  There is also lymphoblastic 
These are just two categories of cancer which were elaborated. Others are:
C. Carcinomas of the Liver,
D. Lung and pleural cancer, 
E. Thyroid cancer, 
F. Cancer of the skin cells, 
G. Colorectal cancers, 
H. Renal carcinomas, 
I. Prostate Cancer, 
J. Penile carcinoma, 
K. The carcinomas of the extrahepatic bile ducts, 
L. Breast cancers, 
M. Ovarian cancers, 
N. Testicular cancers,
O. Paratesticular cancers, 
P. Cancers of the vulva, 
Q.  Vaginal cancers, 
R. Uterus cancers,  

T. Cancers of the esophagus, 
U. Cancers of the spleen,
V. Salivary gland carcinomas, 
W. Cancers of the heart, 
X. Odontogenic tumors, 
Y. Cancers of the oral cavity and oropharynx, 
Z. Cancers of the lymph glands, 
AA. Cancers of the adrenal glands, 
AB. Cancers of the eye, 
AC. Cervical cancers, 
AD. Gestational Trophoblastic Neoplasias (cancer of the placenta), 
AE. Cancers of the throat, 
AF. Cancers of the thymus, 
AG. Fallopian Tube Cancer, 
AH. Bladder cancers, and
AI. Cancers of the gallbladders. 

The term "neurodegenerative disorders" covers an immense array of largely unrelated disorders that have different modes of action and different origins.  The term covers such diverse disorders as Alzheimer's Disease; Parkinson's Disease; ALS and variants such as forms of ALS-PDC; dementia of the frontal lobe type (DFT) and DFT with motor neuron disease (DFT-MND); Diffuse Lewy Body Disease; Cortical Lewy body disease; Hallervordon-Spatz disease; Senile dementia of the neurofibrillary tangle type 
There is the neuroacanthocytosis family, a difficult to define group of genetic disorders which includes Bassen-Kornsweig disease (abetalipoproteinemia), Familial hypobetalipoproteinemia, Chorea-acanthocytosis (ChAc), McLeod syndrome (MLS), Huntington disease–like2 (HDL2) and Pantothenate kinase–associated neurodegeneration (PKAN), FHBL1, FHBL2, Familial acanthocytosis with paroxysmal exertion-induced dyskinesias and epilepsy (FAPED), and Anderson disease. 
There is a group of Prion diseases, notably Creutzfeldt-Jakob Disease (CJD), which occurs in both sporadic and familial forms; Gerstmann-Straussler-Scheinker Disease (GSS); and fatal familial insomnia. 

Another group is the Polyglutamine diseases: Huntington's disease; spinal-bulbar muscular atrophy (Kennedy's disease or SBMA), Dentatorubral-Pallidoluysian Atrophy (DRPLA), Machado-Joseph disease (MJD, also called spinocerebellar ataxia type 3), and the other SCA diseases, viz SCA-1, SCA-2, SCA-6, and SCA-7. 
The leukodystrophies are a group of over 30 assorted genetic disorders that affect the central nervous system by disrupting the growth or maintenance of the myelin sheath. This category includes 18q-Syndrome, Acute disseminated encephalomyeolitis (ADEM), Acute Disseminated Leukoencephalitis, Acute Hemorrhagic Leukoencephalopathy,  Adrenoleukodystrophy, Adrenomyeloneuropathy (AMN), Aicardi-Goutieres Syndrome, Alexander Disease, Adult-onset Autosomal Dominant Leukodystrophy (ADLD), Autosomal Dominant Diffure Leukoencephalopathy with neuroaxonal spheroids, Autosomal Dominant late-onset leukoencephalopathy, Childhood Ataxia with diffuse CNS Hypomyelination (CACH or Vanishing White Matter Disease), Canavan Disease, Cerebral Autosomal Dominant Arteriopathy with Subcortical Infacts (CADASIL) and Leukoencephalopathy, Cerebrtendinous Xanthomatosis (CTX), Craniometaphysical dysplasia with leukoencephalopathy, Extensive Cerebral White Matter abnormality without clinical symptoms, Familial adult-onset leukodystrophy manifesting as cerebellar ataxia and dementia, Familial leukodystrophy with adult onset dementia and abnormal glycolipid storage,  Globoid 
The neuronal ceroid lipofuscinoses (NCLs) are the most common neurodegenerative disorders of childhood.  These are generally characterized by loss of vision, seizures, motor dysfunction leading to spastic quadriplegia, cognitive loss, and early death. Juvenile Neuronal Ceroid Lipofuscinosis (JNCL), or Batten disease is the most common of these. Different forms arise from different genes: CLN1 most commonly causes infantile onset, but also late Infantile- and Juvenile-Onset, as well as adult-onset. There is also late infantile (CLN2), juvenile-onset disease (CLN3), and late-infantile forms (CLN5). CLN8 underlies a form of progressive myoclonic epilepsy. The adult Kufs disease appears to be associated with CLN4. There are forms of late infantile NCL that are associated with CLN7 and CLN8, and another forms associate with NCL6. Of the 9 identified so far (CLN1-9), only 6 have their gene even identified.
Neurodegeneration can arise from the attack of known or unknown viruses on the brain.  For example, HIV-associated dementia (HAD) arises from HIV-1; some 
Neurodegeneration can also arise from stroke, and from certain types of spinal cord injuries.
These exhibit a very broad range of effects and origins.  For example, some give no dementia and affect only vision, such as POAG. Many give distinctive and different patterns of effect.  For example, FTDs, which have bilateral atrophy of the frontal and anterior temporal lobes, produce progressive nonfluent aphasia and semantic dementia, but, in contrast to e.g. Alzheimer's Disease, visuospatial skills and day-to-day memorizing is largely unaffected. Some give muscular wasting without sensory changes, e.g. ALS, and some do have the sensory changes such as Werdnig-Hoffmann. Some affect only vision such as retinitis pigmentosa, while others affect both vision and cognitive functions, such as Posterior cortical atrophy (PCA). Some produce abnormalities of posture, movement or speech, such as Striatonigral degeneration, and others produce progressive ataxias, such as OPCA. Some give an extremely broad range of effects. For example, CBD can give apraxia, alien limb phenomenon, cortical sensory loss, aphasia, myoclonus, bradykinesia, rigidity, dystonia, tremor, memory impairment and/or personality/behavioral changes.
The toxic protein, for those diseases that involve one, also varies. In some cases it is tau, i.e. in Alzheimer's Disease and other taupathies, and some are so linked to tau only sometimes (FTD). Alzheimer's Disease also involves β-amyloid. For Parkinson's disease it is α-synuclein.  Prion disease involves PrPSc as its toxic protein, which involves missense.  The polyglutamine diseases involve polyglutamine containing 
In other cases, it is a matter of deficiency or absence of a protein. In Friedreich ataxia, the problem is frataxin deficiency, which affects sensory neurons in the dorsal root ganglion responsible for position sense. 
The nature of the protein deposits, when these occur, varies as well. In Alzheimer's Disease, there are extracellular plaques from β-amyloid and neurofibrillary tangles (from tau).  In Parkinson’s disease it is Lewy bodies and in ALS it is Bunina bodies. Taupathy produces cytoplasmic tangles, and Polyglutamine disease produce neuropil aggregates, intranuclear inclusions and cytoplasmic tangles. Prion disease produces prion plaque.  And note that the disease form is not necessarily related to the protein deposits. For example, Alzheimer's Disease and Pick's disease both give progressive dementia without other prominent neurological signs. But the characteristic Alzheimer's neurofibrillary tangles are not seen in Pick's Disease, which has straight fibrils, as opposed to the paired helical filaments of Alzheimer's Disease. Pick's Disease gives lobal atrophy, not seen in Alzheimer's Disease. 
The disease genes vary considerably as well. In Alzheimer's Disease, there is toxic gain of function with APP and loss of function of Presenilin 1 and presenilin 2. With Parkinson’s disease, there is toxic gain of function with α-synuclein, and loss of function of Parkin and UCHL1. In the Polyglutamine diseases, there is toxic gain of function with 9 different genes with CAG repeat expansion. In Prion disease, there is toxic gain of function with PRNP. In ALS there is toxic gain of function with SOD1. FTDP-17 arises 
Finally, it must be noted that there are disorders that may or may not be neurodegenerative. Multiple sclerosis is perhaps the best known example; it is regarded by some as an autoimmune disease but by others as a metabolically dependent neurodegeneration.
As can be seen from the above, unlike in some areas of medicine, there is no representative, or “typical” neurodegenerative disorder. Some affect the mind, some affect movement, some affect both, and some effect neither.  Alzheimer's Disease is the most common neurodegenerative disorder. However, its etiology involves both tau protein and β-amyloid. Such a statement is not true for any other important neurodegenerative disorder, and indeed the vast majority of neurodegenerative disorders involve neither one of those. 
This covers any dysfunction of memory. Memory is the capacity to retain and retrieve an impression of past experiences. Memory is thus inseparable from learning, as learning cannot take place without memory and memory is the expression of learning.  
Memory can be classified in two ways.  One is, approximately, by duration. The sensory memory (milliseconds to seconds) corresponds to the initial moment that an 
	In addition, long term memory (the most important type) can be classified according to the information type.  The two main categories are declarative (explicit) and non-declarative (implicit) memories. Declarative memory requires conscious recall, in that some conscious process must explicitly call back the information. This includes semantic memory, which concerns facts taken independent of context (mostly, general knowledge about the world); and episodic memory, which concerns information specific to a particular context, such as a time and place (mostly, personal memories and personal associations of a particular place or time, sometimes called autobiographical memory). The other main category’s most important type is called procedural memory and is not based on the deliberate recall of information, but on an implicit learning of certain patterns about the world. This form of learning is responsible for improvements in performance due purely to repetition.  Examples of this include Classical conditioning and motor learning (e.g. “muscle memory”), and many types of skills. The other type of non-declarative memory is perceptual-representational, a kind of “priming”, so that the 
Memory involves many different parts of the CNS, including basal ganglia, amygdala, the neostriatum, the cerebellum, the mammillary bodies and hippocampus.
The formation of memory requires three steps or stages: 1) Encoding (sensory registration, the processing of received information, including combination if the information comes from e.g. more than one sense organ), 2) Storage (creation of a permanent record of this encoded information), and 3) Retrieval (calling back this stored information in response to some cue for its use). As all of these are essential; a dysfunction of any stage will result in memory impairment. Thus, if the intial encoding does not take place, or if this information is not transferred to short term memory, such as occurs in the various agnosias, then memory impairment will occur. If information cannot be moved from short term to long term memory (a disorder called anterograde amnesia), then memory impairment occurs.  If retrieval from long term memory is delayed, if it cannot be performed (memories lost), or if it is defective (false memories), then there is memory impairment.
As a result of the wide range of different types of memories which the brain forms, and the great complexity of the processes for memory, this covers a very wide range of disorders. 
These include language memory disorders, such as aphasias (e.g. conduction aphasia), apraxia, dysarthria, alexia, receptive dysphasia, and agraphia. 
It includes many types of disorders called amnesias. There is anterograde amnesia (new events are not transferred to long-term memory) and retrograde amnesia 
It also includes various agnosias, such as Prosopagnosia, Integrative agnosias, asogmatoagnosia, Associative agnosias, Autotopagnosia , Time Agnosia, Apperceptive agnosia, object agnosia, finger agnosia, phonagnosia, central achromatopsia, topographical agnosia, dyslexia, dyscalculia, right-left disorientation, Optic ataxia and Ocular apraxia, Color Agnosia, Simultanagnosia, Anosognosia, Auditory Agnosia (including amusia and word meaning deafness), and Somatosensory Agnosia (including Microsomatagnosia, Macrosomatagnosia, tactile agnosias and astereoagnosia), and constructional dyspraxia. 
There is also Korsakoff's syndrome (Memory loss caused by alcoholism) and Post-traumatic stress disorder (spontaneous, vivid retrieval of unwanted traumatic memories), selective memory loss from head trauma, Accelerated Forgetting (excessively rapid decay of memories that appear to have been acquired successfully), and various types of false memory syndromes. There is the very common AAMI (age-associated memory impairment). Certain forms of Confusional States (e.g. those arising from Iatrogenic toxicity from some sedatives) will present acute memory disorders.  There is also hyperthymesic syndrome, although there is dispute as to whether this 
There is a spectrum of Vascular dementia, which includes (1) mild vascular cognitive impairment, (2) multi-infarct dementia (MID), (3) vascular dementia due to a strategic single infarct, (4) vascular dementia due to lacunar lesions, (5) vascular dementia due to hemorrhagic lesions, (6) Binswanger disease (subcortical leukoencephalopathy), (7) subcortical vascular dementia, and (8) mixed dementia (combination of AD and vascular dementia). 
Neurological disorders covers forms of cognitive impairment aside from the above. Anxiety disorders include specific phobia, generalized anxiety disorder, Social Anxiety Disorder, Panic Disorder, Agoraphobia, Obsessive-Compulsive Disorder, Post-traumatic stress disorder. 
Mood disorders include Clinical depression (or Major depression), and in milder form, depression can be diagnosed as dysthymia. Bipolar disorder involves abnormally "high" or pressured mood states, known as mania or hypomania, alternating with normal or depressed mood. 
Psychotic disorders arise when patterns of belief, language use and perception have become disordered. The principle forms are Schizophrenia (including Paraphrenias and paranoias), and Schizoaffective disorder, with schizotypy as a less severe form.  
There are an assortment of delusional disorders. These are generally classified into six types: Erotomanic Type (erotomania); Grandiose Type; Jealous Type; 
There are an assortment of different personality disorders which arise when a person’s cognition, motivation, and behavior becomes abnormally rigid maladaptive or distorted. These include paranoid personality disorder, schizoid personality disorder, antisocial personality disorder, Borderline personality disorder, Histrionic personality disorder, Narcissistic personality disorder, avoidant personality disorder, obsessive-compulsive personality disorder and others.  
Related to these are behavioral disorders, such as the eating disorders which include Anorexia nervosa, Bulimia nervosa, Exercise Bulimia or Binge eating disorder.  Urge disorders include kleptomania and Pyromania. 
There are also identity disorders, such as Dissociative identity disorder and the somatoform disorders, including Somatization disorder. There are also disorders of the perception of the body, including Body dysmorphic disorder and neurasthenia.
It covers social cognitive disorders and development disorders including autism, Social Learning Disability, Asperger’s Syndrome, Rett syndrome, childhood disintegrative disorder and pervasive developmental disorders (PDD). It includes assorted Hypochondriasis, and Expressive Language Disorder.   Other behavioral disorders include Reactive attachment disorder; Separation Anxiety Disorder; Oppositional Defiant Disorder; and Attention Deficit Hyperactivity Disorder.
It covers Delirium, a disturbance of consciousness, which includes a clouded sensorium (lack of clear awareness of surroundings), problems with attention and 
Somewhat related is Todd's syndrome (Alice in Wonderland syndrome) which affects perception by causing micropsia, macropsia, or other types of size distortion.  There may also be marked distortions in the perception of the flow of time, in hearing and in touch.
It includes an assortment of sensory integration disorders (such as Irlen syndrome), including both hyposensitivities and hypersensitivities, Central Auditory Processing Disorder and gravitational insecurity. 
It includes a wide array of special syndromes such as Coffin-Lowry syndrome, Rubinstein-Taybi syndrome, Clérambault's syndrome, Kandinsky-Clérambault syndrome, Postconcussional disorder, and Body dysmorphic disorder, and many more.
There are a wide assortment of Demyelinating Diseases, in two broad categories. Primary demyelination is a loss of myelin sheaths with relative preservation of the demyelinated axons, arising either from damage to the oligodendroglia from a direct attack on the myelin itself. Secondary demyelination, occurs following axonal degeneration. For example, Leukodystrophies are diseases of the white matter resulting from an error in the myelin metabolism, giving impaired myelin formation.  Each involves 
Another category is the toxic neuropathies. These are quite diverse owing to the huge range of things that cause such neuropathies. Thus, in the category of sensory damage to axons, there are Almitrine, Chloramphenicol, Dioxin, Doxorubicin, Ethambutol, Ethionamide, Etoposide (VP-16), Gemcitabine, Glutethimide, Hydralazine, Ifosfamide, Interferon-a, Isoniazid, Metronidazole, Misonidazole, Nitrous oxide, Phenytoin, Propafenone, Pyridoxine, Statins, and Thalidomide. Causing motor damage to Axons are Almitrine, Chloramphenicol, Dioxin, Doxorubicin, Ethambutol, Ethionamide, Etoposide (VP-16), Gemcitabine, Glutethimide, Hydralazine, Ifosfamide, Interferon-a, Isoniazid, Metronidazole, Misonidazole, Nitrous oxide, Phenytoin, Propafenone, Pyridoxine, Statins, Thalidomid.  Causing both types of damage are Acrylamide, Ethanol, Allyl chloride, Arsenic, Cadmium, Carbon disulfide, Chlorphenoxy, Ciguatoxin, Colchicine, Cyanide, Dapsone, Disulfiram, DMAPN, Ethylene oxide, lead, Lithium, Methyl bromide, Nucleosides (ddC; ddI; d4T), Nitrofurantoin, Organophosphates, Platinum analogs (Carboplatin, Cisplatinum, Oxaliplatin), Podophyllin, PCBs, Saxitoxin, Spanish toxic oil, Taxol, Tetrodotoxin, Thallium, 
There are also metabolic neuropathies. One category is that of the Mitochondrial Encephalomyopathies, which arise from of disorders affecting mitochondrial metabolism, including substrate transport, substrate utilization, defects of the Krebs Cycle, defects of the respiratory chain, and defects of oxidation/phosphorylation coupling.  These neuropathies can result in the weakness of e.g. the proximal facioscapulohumeral, orbicularis and extraocular muscles. Other metabolic neuropathies originate from e.g. diabetes mellitus. The metabolic disorder Mucopolysaccharidosis I is the cause of Hurler’s syndrome which causes progressive mental retardation.
The extremely diverse range of sleep disorders covers Dyssomnias, Parasomnias, Medical/Psychiatric Sleep Disorders and others.  First there are the Intrinsic Sleep Disorders, including Psychophysiological Insomnia, Sleep State Misperception, Idiopathic Insomnia, Narcolepsy, Recurrent Hypersomnia, Idiopathic Hypersomnia, Posttraumatic Hypersomnia, Obstructive Sleep Apnea Syndrome, Central Sleep Apnea Syndrome, Central Alveolar Hypoventilation Syndrome, Periodic Limb Movement Disorder, Restless Legs Syndrome, and Intrinsic Sleep Disorder NOS. Extrinsic Sleep Disorders, including Inadequate Sleep Hygiene,  Environmental Sleep Disorder,  Altitude Insomnia,  Adjustment Sleep Disorder,   Insufficient Sleep Syndrome,   Limit-Setting Sleep Disorder,   Sleep-Onset Association Disorder,   Food Allergy Insomnia,   Nocturnal Eating (Drinking) Syndrome,   Hypnotic-Dependent Sleep Disorder,   Stimulant-Dependent Sleep Disorder,   Alcohol-Dependent Sleep Disorder,   Toxin-Induced Sleep Disorder, and  Extrinsic Sleep Disorder NOS. Third, there are Circadian Rhythm Sleep Disorders, including Time Zone Change (Jet Lag) Syndrome,   Shift Work Sleep Disorder,   Irregular Sleep-Wake Pattern,   Delayed Sleep Phase Syndrome, Advanced Sleep Phase Syndrome,   Non-24-Hour Sleep-Wake Disorder, and Circadian Rhythm Sleep Disorder NOS.  Fourth, there are Arousal Disorders, including Confusional Arousals, Sleepwalking, and Sleep Terrors. Fifth, there are Sleep-Wake Transition Disorders, including Rhythmic Movement Disorder, Sleep Starts, Sleep Talking, and Nocturnal Leg Cramps. Sixth, there are Parasomnias Usually Associated with REM Sleep, including, Nightmares, Sleep Paralysis, Impaired Sleep-Related Penile Erections, Sleep-Related Painful Erections, REM Sleep Related Sinus Arrest, and REM Sleep Behavior Disorder. Seventh, there are Other Parasomnias, including Sleep Bruxism, Sleep Enuresis, Sleep-Related Abnormal Swallowing Syndrome, Nocturnal Paroxysmal Dystonia, Sudden Unexplained Nocturnal Death Syndrome, Primary Snoring, Infant Sleep Apnea, Congenital Central Hypoventilation Syndrome, Sudden Infant Death Syndrome, Benign Neonatal Sleep Myoclonus, and Other Parasomnia NOS. Eighth, there are Sleep Disorders Associated with Mental Disorders, including Psychoses, Mood Disorders,   Anxiety Disorders, Panic Disorder and Alcoholism. Ninth, there are Sleep Disorders Associated with Neurological Disorders, including, Cerebral Degenerative Disorders, Dementia, Parkinsonism, Fatal Familial Insomnia, Sleep-Related Epilepsy, Electrical Status Epilepticus of Sleep, and Sleep-Related Headaches. Tenth, there are Sleep Disorders Associated with Other Medical Disorders, including, Sleeping Sickness, Nocturnal Cardiac Ischemia, Chronic Obstructive Pulmonary Disease, Sleep-Related Asthma, Sleep-Related Gastroesophageal Reflux, Peptic Ulcer Disease and Fibrositis Syndrome.  In addition, there are an assortment of poorly defined disorders and syndromes, including Short Sleeper, Long Sleeper, Subwakefulness Syndrome, Fragmentary Myoclonus, Sleep Hyperhidrosis, Menstrual-Associated Sleep Disorder, Pregnancy-Associated Sleep Disorder, Terrifying Hypnagogic Hallucinations, Sleep-Related Neurogenic Tachypnea, Sleep-Related Laryngospasm, and Sleep Choking Syndrome. 
Central nervous system cancers cover a very diverse range of cancers in many categories and subcategories. There are an immense range of neuroepithelial tumors. Gliomas, the most common subtype of primary brain tumors, most of which are aggressive, highly invasive, and neurologically destructive tumors are considered to be among the deadliest of human cancers. These are any cancers which show evidence (histological, immunohistochemical, ultrastructural) of glial differentiation. These fall mostly into five categories.  There are the astrocytic tumors (astrocytomas): pilocytic astrocytoma (including juvenile pilocytic astrocytoma, JPA, and pediatric optic nerve glioma) diffuse astrocytomas (including fibrillary astrocytomas, protoplasmic astrocytomas and gemistocytic astrocytomas), anaplastic astrocytomas (including adult optic nerve glioma), Glioblastoma multiforme (GBM), gliosarcoma and giant cell glioblastoma, and pleomorphic xanthoastrocytoma. GBM exists in two forms, primary 
Seizures are evidenced by a sudden change in behavior due (except for the psychogenic non-epileptic seizures and the anoxic seizures) to abnormal electrical activity in the brain. Seizures are the primary symptom of epilepsy, but seizures can arise outside of epilepsy. These are sometimes called nonepileptic seizures. There are a bewildering array of types of epilepsy, each with its own unique combination of seizure type, typical age of onset, EEG findings, treatment, and prognosis. 

There is an entire category of reflex epilepsies. Hot water epilepsy is a form caused by bathing with hot water. Such seizures can be triggered by reading, hearing music, by micturition, toothbrushing, or by other somatosensory, olfactory, or vestibular causes.  There are movement-induced reflex seizures, seizures induced by thinking, and eating epilepsy. The most common are visually induced seizures. Touching, rubbing, or pricking skin can cause such seizures (“Rub epilepsy"). Startle epilepsy is usually included in this category.
In addition, there are seizures which have an unknown localization or etiology and thus cannot be fit easily into standard sorts of categories. Autosomal dominant nocturnal frontal lobe epilepsy (ADNFLE) is an idiopathic inherited epileptic disorder that causes seizures during sleep which consist of complex motor movements, such as hand clenching, arm raising/lowering, and knee bending and vocalizations. Benign centrotemporal lobe epilepsy of childhood (Rolandic epilepsy or Sylvan Seizures) features simple partial seizures that involve facial muscles and frequently cause drooling. Benign occipital epilepsy of childhood (BOEC) is an idiopathic localization-related epilepsy in two subtypes, an early subtype with onset between three and five years, and a late onset between seven and 10 years. Seizures in BOEC usually feature 
There is a family of Focal status epilepticus, which includes, Epilepsia partialis continua of Kojevnikov, Aura continua, Limbic status epilepticus (psychomotor status) and Hemiconvulsive status with hemiparesis. 
Sturge-Weber syndrome is manifested right from birth by seizures. Hypothalamic Hamartoma is characterized by partial seizures with laughing. Tuberous Sclerosis (TSC) usually causes epilepsy.  Ohtahara syndrome, abdominal epilepsy, Myoclonic Epilepsy with Ragged Red Fibers (MERRF), Leigh Disease and Alpers Disease are characterized by seizures. Landau–Kleffner syndrome (LKS) presents with the development of aphasia and convulsions. Rett syndrome can involve severe seizures. Ring chromosome 20 syndrome (RC20) causes complex partial seizures, episodes of altered consciousness with staring, oral automatisms, focal motor symptoms and/or head turning. 
Generalized Status epilepticus is a life-threatening condition in which the brain is in a state of persistent seizure.

There are also seizures which are not associated with abnormal, rhythmic discharges of cortical neurons. The psychogenic non-epileptic seizures are considered to arise from a psychiatric disorder. 
This list is by no means complete, and there are different ways of ordering the wide variety of seizures. The categories are broad and include different disorders which are sometimes difficult to slot into specific areas, and sometimes very poorly understood.
Neurological disorders cover all drug addictions, Drug addiction is not a single disease or cluster of related disorders, but in fact, a collection with relatively little in common.  Addiction to barbiturates, alcohol, cocaine, opiates, amphetamines, benzodiazepines, nicotine, etc all involve different parts of the CNS system; different receptors in the body.  For example, cocaine binds at the dopamine reuptake transmitter. Heroin addiction arises from binding at the opiate receptors, cigarette addiction arises from some interaction at the nicotinic acid receptors, many tranquilizers involve the benzodiazepine receptor, alcohol involves yet another system, etc.  
There is a family of the Polymicrogyrias, a malformation of cortical development characterized by excessive cortical folding and by shallow sulci. Children with 
Peripheral nervous system disorders include diabetic polyneuropathy, some erectile problems, certain types of facial spasms, Spinal Muscular Atrophy, pressure palsies,  Charcot-Marie-Tooth disease (CMT), traumatic palsies, neurotmesis, axonotmesis, neurapraxia, leprosy, some types of chronic pain, certain Muscular Dystrophies. Into this category generally fall the neuromuscular diseases including Miller Fisher Syndrome, Carpal Tunnel Syndrome, Guillain Barre Syndrome, Myasthenia Gravis, Bells' palsy, Melkersson-Rosenthal syndrome, Möbius syndrome, Post-Polio Syndrome, Ramsay Hunt Syndrome Type I, and Motor neuron disease.  Waardenburg syndrome is a congenital peripheral nervous system disorder that can 
In addition there are CNS disorders, or what appear to be CNS disorders, about which so little is known that these are hard to classify. One example is Viliuisk Encephalomyelitis, a fatal progressive neurological disorder. The causative agents, origin of the disease, and involved candidate genes are currently unknown. It appears to be an infectious disease with an extremely long incubation period; there is no treatment. There is also hereditary sensory autonomic neuropathy, a complete inability to feel pain.  There is foreign accent syndrome, which appears to have some connection to stroke or physical trauma to the brain.
This list by no means is complete. The other “umbrella” terms, e.g. microbial infections, protozoan infections, hyperproliferative disorders,  viral infections, and lentivirus infections can be expanded similarly. 
(B)  The nature of the invention and predictability in the art:  The invention is directed toward medicine and is therefore physiological in nature.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).
(C) Direction or Guidance:  That provided is very limited. The dosage range information is found on page 39, about 0.01 to about 5.0 mg per kilogram body weight per day.  Moreover, this is generic, the same for the many disorders covered by the specification. Thus, there is no specific direction or guidance regarding a regimen or dosage effective specifically for the plethora of diseases or disorders embraced by the scope. 
(D) State of the Prior Art: These compounds are substituted imidazo[1,2-a]pyridines.  So far as the examiner is aware, no imidazo[1,2-a]pyridines of any kind have been used for the treatment of the plethora of diseases, disorders or conditions embraced by the scope.
(E)  Working Examples: There are 1) in vitro assays drawn to the IC50 values of Example compounds of the invention for P/asmodium vivax (Pv) NMT, Human NMT1 and Human NMT2 were measured using a sensitive Fluorescence-based assay based on detection of CoA by 7-diethylamino-3-(4-maleimido-phenyl)-4- methylcoumarin; 2) an adapted version of the assay was used to measure the IC50 values of P/asmodium faiciparum (PfNMT), Plasmodium berghei (PbNMT), Leishmania donovani (LdNMT), Leishmania major (LmNMT), and Trypanosoma brucei (TbNMT) for certain compounds 50 values for Plasmodium falciparum (Pf) NMT were measured for certain compounds of the invention; 4) mouse malaria model protocol; 5) metabolic activity assay; rhinovirus production assays; and 6) plasmodium liver state assay on pages 176-183. 
(F) Skill of those in the art: The skill level is quite low in the art of neurodegenerative disorders. There are huge differences in origins of these disorders, even with what little is known. Chronic wasting disease (CWD), Creutzfeldt-Jakob Disease (CJD), Bovine spongiform encephalopathy (BSE) and other transmissible spongiform encephalopathies are caused by an infectious agent (a prion, a type of misfolded protein).  Some other disorders arises from viruses, known and unknown. So far as can be determined, this is not so for Huntington's disease.  Even among the hereditary disorders, the origins are clearly different, since different genes are involved. For example, in Batten’s disease, a genetic loss of CLN3P enzymatic activity leads to intracellular proteolipid accumulation and thence to neuronal loss, many, e.g. neurosarcoidosis, are of unknown origin.
	The majority of these have no treatment at all, and of those that do, none or virtually none have been treated with agents such as are disclosed in this application. As an important example, ALS is a virtually untreatable disease. Riluzole, approved in 1996, is as of 2008 the sole FDA approved drug for the disease. Even as of 2007, the toxin that kills motor neurons --- assuming that this is what is occurring --- has not even been identified. Spinal Muscular Atrophy (SMA), which apparently kills more infants than any other genetic disease, arises when the SMN gene is deleted or mutationally inactivated, is untreatable.  CWD and other transmissible spongiform encephalopathies 
Alzheimer's Disease is an extraordinarily difficult disease to treat, and has been the subject of a vast amount of research, exceeded in recent years only by research into AIDS and cancer. The channel hypothesis of Alzheimer's disease proposes that the beta-amyloid peptides which accumulate in plaques in the brain actually damage and/or kill neurons by forming ion channels. An abnormal phosphorylation of tau proteins is being investigated as one of the important events in the process leading to their aggregation.  There appears to be a specific alteration of a p53-mediated intracellular pathway involved in sensing and repairing DNA damage in peripheral cells, and the role of neuronal apoptosis is under investigation. But even as of 2007, there are great  amyloid-ß and tau, to the mechanisms that determine the selective vulnerability of defined neuronal and glial populations, and to the molecular species that cause nerve cell degeneration. Many kinds of therapies have been investigated in the past, including Hydergine-LC (actually approved by the FDA for Alzheimer's Disease, but later determined to make the disease worse), Cu/Zn chelators (or Cu and Zn homeostasis regulators), endothelin B receptor agonists, [Symbol font/0x61]-TNF inhibitors, angiotensin II receptor antagonists, ACE inhibitors, EAA agonists (including partial agoinists), estrogens, metabotropic receptor agonists, muscarinic M2 receptor antagonists, free-radical scavengers, butyrylcholinesterase inhibitors, cholinergic agonists, potassium-channel blockers, P38 kinase inhibitors, sigma-1 Receptor Agonists, 5-HT1A receptor antagonists, [Symbol font/0x61] secretase stimulants, and others.  From this immense body of work, only two kinds of drugs ever emerged. Four Acetylcholinesterase inhibitors were found to have some limited value: tacrine (Cognex®, no longer clinically used); donepezil (Aricept®); galantamine (Razadyne®/Reminyl®/Nivalin®) and rivastigmine (Exelon®). In addition, one voltage-dependent NMDA-antagonist, Memantine (Axura®/Akatinol®/Namenda®/Ebixa®) was also found effective.  Categories of agents and techniques under investigation as of 2007 include Aß aggregation inhibitors, assorted  antioxidants, [Symbol font/0x67]-Secretase modulators, [Symbol font/0x67]-Secretase inhibitors,  NGF mimics, PPAR agonists, HMG-CoA reductase inhibitors (statins),  Ampakines, Calcium channel blockers, GABA receptor antagonists, Glycogen synthase kinase inhibitors, Intravenous immunoglobulin, Muscarinic receptor agonists, cholinesterase inhibitors, Nicotinic receptor modulators, Passive Aß immunization, Phosphodiesterase inhibitors, Serotonin receptor antagonists,   Active Aß immunization, 3-receptor antagonists, NSAIDs (including NO-NSAIDs and COX-2 Inhibitors),  and CB1 and CB2 cannabinoid receptor agonists.   It is or course entirely possible that one or more of these will eventually be made to work. However, as can be seen by the many, many categories of drugs which never panned out, so simply being the subject of active investigation is no indication that enablement is present at that time. The skill level in this art is so low that only Acetylcholinesterase inhibitors and NMDA-antagonists have been made to work. 
POAG is treated with beta-blockers and other IOP lowering drugs. Such drugs are not used for any other form of neurodegenerative disorder.  
Parkinson’s Disease is a neurodegenerative disorder which, like most neurodegenerative disorders, has been highly resistant to pharmaceutical treatment. The disease is characterized primarily by the degeneration and death of dopamine-producing cells in the substantia nigra, located in the midbrain, along with the presence of cytoplasmic protein inclusions called Lewy bodies.  However, PD is recognized as a very extensive pathology that covers many neurotransmitter systems as well as the autonomic nervous system. Non-dopamine symptoms include bowel and bladder problems, attacks of low blood pressure, falling, “freezing,” sleep disorders, pain, depression, speech difficulties, and dementia. PD is widely considered to be a cluster of related disorders.  The majority of cases of PD are deemed sporadic, but there are also familial forms of PD. This death in the substantia nigra is of unknown origin (idiopathic), and cannot itself be stopped. Current drug regimens for Parkinson’s disease are aimed instead at symptomatic relief, primarily through a dopaminergic effect. This includes dopamine replacement therapy (L-dopa), COMT inhibitors (which facilitate the the disease itself, rather than provide relief for this or that symptom, such as bradykinesia, tremors, and other motor symptoms, constipation, poor balance, etc.
The skill level for pharmaceutically treating memory impairment in general is very low.  The art knows that memory impairment can arise from a huge number of extremely diverse sources.  There is a cluster of memory disorders which arise from the subcortical dementias, specifically the dementia associated with Huntington's disease, Parkinson's disease, progressive supranuclear palsy, and Multiple System Atrophy (MSA).   Memory impairment  arises from other dementias, such as  Alzheimer's disease, Lewy body Dementia, multi-infarct dementia (MID), strategic infarct dementia, LID, ThD, and Binswanger's disease, and Pick's Disease. It can arise from many types of brain tumors. A number of mental disorders, including schizophrenia, bipolar disorder and obsessive-compulsive disorder can cause memory impairment. It can arise from Fibromyalgia, Vitamin B1 deficiency, psychological trauma, and complex partial seizures. Any number of syndromes, such as Down’s syndrome, XXX syndrome, Hurler’s syndrome, Kleine-Levin syndrome, Landau-Kleffner syndrome, and Klüver-Bucy Syndrome give rise to memory impairment.  Memory impairment can arise from the ingestion of psychotropic drugs, such as alcohol (e.g. alcoholic blackouts), 
In fact, memory problems are generally approached by treating the underlying cause, in cases where such treatment actually exists. Thus, the memory impairment in Alzheimer's Disease can be treated by treating the Alzheimer's Disease itself.  Those arising from schizophrenia, meningitis and atherosclerosis can be approached by medicines for those disorders. Direct therapy for memory deficits associated with epilepsy is rarely attempted.  Instead, one tries to suppress the seizures themselves. Of course, there is no one drug that can treat these generally, since these have different modes of action.  However, many, many of these disorders have no pharmaceutical treatment. Mental retardation and Down’s syndrome for example are common causes of memory impairment, but there is no treatment for either. Most brain tumors cannot be treated with pharmaceuticals. Many dementias, such as MSA, Binswanger's disease, or 
Delusional disorders sometimes arise from substance abuse, particularly stimulants, antihistamines, sympathomimetics, steroids, dopamine agonists, hallucinogens, and alcohol. These can arise from specific diseases such as or many forms of brain cancers.  They can arise from assorted toxic neuropathies, such as from lead and other heavy metal poisoning. Others arise from metabolic neuropathies, such as the Mitochondrial Encephalomyopathies. Some dementias arise from neurodegenerative disorders, such as Huntington disease, Alzheimer's Disease, and others arise from structural causes, e.g. Chronic communicating hydrocephalus (also called normal pressure hydrocephalus). Still others can arise from infectious agents, e.g. AIDS dementia from the HIV virus. Metabolic, nutritional and endocrine disorders such as Wilson's disease, hepatic cirrhosis, cyanocobalamine (vitamin B12) deficiency, thyroid, parathyroid and adrenal endocrinopathies all have been associated with dementia syndromes. Some cognitive disorders arise from trauma to the brain, such as concussion, electroshock treatment and surgery. Stroke, severe psychological trauma, 
Elsewhere, the skill level varies. Mood disorders for example respond well to pharmaceuticals. However, mental retardation, autism, etc. do not respond at all to pharmaceuticals. A bewildering variety of problems can cause cognitive disorders, such as the somewhat mysterious tuberous sclerosis complex (TSC), which can cause severe mental retardation and autism, and Phelan McDermid Syndrome, a genetic disorder which can cause autistic-like behaviors. It isn’t even clear whether the cognitive problems arising from TSC come from just the tubers themselves, or whether disruptions in the mTOR pathway have a significant or even dominant role. D. Demyelinating Diseases are especially difficult to treat. No pharmaceutical treatment is available to any of the leukodystrophies. Acute Necrotizing Hemorrhagic Leukoencephalitis is believed to be mediated by autoimmune attack on CNS myelin, triggered by a viral infection.  It is usually fatal, generally just within days on onset. 

The metabolic neuropathies so commonly arise from genetic disorders which cannot be reversed, although in some cases, partial relief of symptoms is available. 
		In the majority of cases, there are currently no pharmaceutical treatments for peripheral nerve disorders themselves, only supportive treatments directed at the symptoms.
		One skilled in the art knows that chemotherapy of brain tumors is especially difficult.  This is because 1) the blood-brain barrier, which is often intact in parts or all of a brain tumor, will block out many drugs, as it is the purpose of the blood-brain barrier to protect the brain from alien chemicals, and 2) CNS tumors are characterized by marked heterogeneity, which greatly decreases vulnerability to chemotherapy.  As a result, many categories of CNS tumors simply have no chemotherapy available. These include, generally, hemangioblastomas, meningiomas, craniopharyngiomas, acoustic neuromas, pituitary adenomas, optic nerve gliomas, glomus jugulare tumors and chordomas, to name just some. With regard to gliomas, GBM is considered untreatable; no effective agents have emerged for the treatment of GBM, despite 20 years of enrolling patients in clinical trials.  It is radiation and surgery which are used for low grade gliomas (e.g. pilocytic astrocytoma and diffuse astrocytomas), as no drug has been found effective. There is no drug treatment established as effective for optic nerve gliomas or gangliogliomas.  Indeed, very few gliomas of any type are treated with 
		No treatment is available for the Polymicrogyrias; medicines are given only for relief of symptoms, e.g. anti-seizure medicine.
		Sensory processing disorders usually cannot be treated with pharmaceuticals, quite possibly because these arise from sucha wide diversity of sources.  For example, CVI, the most common cause of permanent visual impairment in children can arise from infection (meningitis, encephalitis and infected intracranial aneurysms),  genetic defects, serious head trauma (e.g. shaken baby syndrome), stroke,  hypoxic ischemic encephalopathy (HIE), periventricular leukomalacia (PVL), neonatal hypoglycemia, hydrocephalus shunt failure, severe epilepsy, and metabolic disorders and antenatal drug use by the mother. There is no pharmaceutical treatment. 
		Todd’s syndrome apparently can arise from sources as diverse as brain tumors and EBV infection, and is often associated with migraines.  In the latter case, treatment is along the lines of standard migraine prophylaxis, e.g. Ca channel blockers.
		One of ordinary skill in the art knows that the causes of seizures are quite varied, often poorly understood and sometimes are completely idiopathic. Seizures which begin in infancy or early childhood are often traced to developmental problems, genetic conditions present at birth, or injuries near birth.  Many seizures arise from metabolic abnormalities, which may in turn arise from diabetes complications, electrolyte imbalances, kidney failure, uremia, nutritional deficiencies, phenylketonuria and inherent other metabolic diseases, such as inborn error of metabolism. Febrile seizures are triggered by fever. Seizures can also arise from use of cocaine, amphetamines, alcohol,  is caused by bathing with hot water. Juvenile myoclonic epilepsy arises from genetic abnormalities in the CACNB4, GABRA1, CLCN2, GABRD or EFHC1 genes. West syndrome may arise from a malfunction in the regulation of the GABA transmission process, or perhaps from a hyper-production of the Corticotropin-releasing hormone. Lafora disease is an autosomal recessive disorder, caused by mutations in one of two known genes, EPM2A and EPM2B. Hypothalamic Hamartoma arises from a harmatoma on the hypothalmus. Ring chromosome 20 syndrome (RC20) arises from a ring chromosome, formed by the fusion of two arms of a chromosome during pre-natal development. Sturge-Weber is an embryonal developmental anomaly resulting from errors in mesodermal and ectodermal development. Epilepsia partialis continua has extremely varied causes, ranging from brain infection, vascular lesions, assorted brain cancers, acute head trauma, diabetic ketoacidosis, vascular lesions of many kinds, posttraumatic cyst, nonketotic hyperglycemia, reaction of β-lactam drugs, cortical dysplasias, and more. Startle 
Seizures can arise from paraneoplastic neurological disorders (PNDs), which are remote effects of systemic malignancies that affect the nervous system. For example, anti-NMDA receptor encephalitis, caused by autoimmune reaction against NR1- and NR2-subunits of the glutamate NMDA receptor, and is usually associated with tumors, mostly teratomas of the ovaries. Other examples are the limbic encephalitis (including anti-Hu paraneoplastic syndrome and Anti-K+ channel antibodies syndrome) and CRMP-5 syndrome, both usually seen in association with SCLC; Opsoclonus/Myoclonus: Anti-Ri (ANNA-2) syndrome; anti-Ma2/Ta paraneoplastic syndrome; and Morvan's fibrillary chorea, arising from thymomas.  
Seizure can also arise from assorted mitochondrial diseases, and in fact, seizures are common in mitochondrial diseases.  Some specific syndromes include Myoclonic Epilepsy with Ragged Red Fibers (MERRF), Alpers Disease, NADH dehydrogenase (NADH-CoQ reductase) deficiency, Ubiquinone-cytochrome c oxidoreductase deficiency, Complex IV Deficiency (COX Deficiency), Carnitine-Acyl-Carnitine Deficiency, Leigh Disease, MELAS, Pyruvate Carboxylase Deficiency.  Many of the Creatine Deficiency Syndromes involve seizures. 
Status epilepticus, an especially dangerous seizure condition, can arise from stroke, hemorrhage, intoxicants,  adverse reactions to drugs, sudden withdrawal from a seizure medication, consumption of alcoholic beverages while on an anticonvulsant, alcohol withdrawal, dieting or fasting while on an anticonvulsant, consuming certain food products that interact badly with an anticonvulsant, gastroenteritis while on an 
 In many cases, no cause is found, especially for petit mal seizures and Tonic-clonic seizures. The psychogenic non-epileptic seizures are considered to arise from a psychiatric disorder, and do not respond to anticonvulsant medications. Reflex anoxic seizures are generally caused by a reflex asystole of the heart due to increased vagal responsiveness, although it appears that more than one mechanism operates.  
There are general anticonvulsant medications, but some types simply do not respond to these, and of course, some seizures do not involve convulsions per se. Surgery is often done instead.  Seizures are often treated by attending to their underlying cases, but as noted above, these are quite diverse.  For example treatment of seizures arising from paraneoplastic neurological disorders, when possible, typically involves treatment of the primary tumor, sometimes along with immunosuppressive agents. But the underlying causes may well be untreatable e.g. Complex IV Deficiency.  Many seizure disorders cannot be treated pharmaceutically beyond the level of symptom palliation. The psychogenic non-epileptic seizures do not respond to any conventional anti-convulsants because these are not true convulsions. Pharmaceutical treatment, if possible at all, is with psychiatric medications.
All attempts to find a pharmaceutical to treat chemical addictions generally have thus far failed, and are not expected to succeed because different drugs act at different receptors in the brain, and activate different reward systems.
		In summary, vast numbers of CNS disorders have no pharmacological treatment at all, and of those that do, none or virtually none have been treated with such inhibitors as are disclosed here.  Some of the most devastating neurological diseases, such as many brain tumors, mental retardation and autism and ALS and dyslexia have no pharmaceutical treatments at all.
		The viral infections listed under Scope of diseases above cannot be treated generally by any one drug. These are all different viral infections, which occur at different locations in the body and by different viruses. Claims 13, 14, 16 and 17 are drawn to a method of treating viral infections of which not any one drug is known to treat. Gardasil®, a vaccine which is currently marketed to prevent HPV, only protects against HPV strains 16, 11, 18 and 6, which is the majority of the strains which cause cervical cancer, but is not all the strains.
The great majority of these viral infections have no treatment at all, and of those that do, none have been treated with such G protein heterotrimer formation inhibitors as are disclosed here. The great diversity of viruses falling within the Scope means that it is contrary to medical understanding that any agent (let alone a genus of millions of compounds) could be generally effective against such diseases. The intractability of these disorders is clear evidence that the skill level in this art is low relative to the difficulty of the task. Further, what little success there has been does not point in this direction. Thus, what very few treatments that the massive research effort on virus infections has produced are means of providing vaccines, unrelated to the mechanism of action in this case. 
Furthermore, despite intensive efforts, pharmaceutical science has been unable In re Ferens, 163 USPQ 609. 
Many mechanisms have been proposed over the decades as methods of treating the assorted cancers generally. Cytotoxic agents could be applied directly to the tumors cells, directly killing them. Immunotherapy involves stimulating the patient's immune system to attack the cancer cells, either by immunization of the patient, in which case the patient's own immune system is trained to recognize tumor cells as targets, or by the administration of therapeutic antibodies as drugs, so the patient's immune system is recruited to destroy tumor cells by the therapeutic antibodies. Another approach would be to increase the amount or activity of the body’s tumor suppressor genes, e.g. p53, PTEN, APC and CD95, which can for example activate DNA repair proteins, suppress the Akt/PKB signaling pathway,  or initiate apoptosis of cancer cells. The angiogenesis inhibitor strategy was based on cutting off the blood supply that growing tumors need by shutting off the growth of new blood vessels by, for example, suppressing proliferation of endothelial cells or inducing apoptosis of endothelial cells. There is also the cancer stem cell paradigm, which hypothesizes that cancer could be treated generally, either by targeting the cancer stem cells themselves, or by targeting the epithelial-to-mesenchymal transition which supposedly generates the cancer stem cells.  Many of these approaches --- and there have been others as well --- have produced anti-cancer drugs. However, despite high hopes for success, and a plausible theory why these 
Specifically, the prior art knows that there never has been a compound capable of treating cancers generally.  “The cancer therapy art remains highly unpredictable, and no example exists for efficacy of a single product against tumors generally.”  (<http://www.uspto.gov/web/offices/pac/dapp/1pecba.htm#7> ENABLEMENT DECISION TREE, Example F, situation 1). A similar statement appears at In re Application of Hozumi et al., 226 USPQ 353:  “In spite of the vast expenditure of human and capital resources in recent years, no one drug has been found which is effective in treating all types of cancer. Cancer is not a simple disease, nor is it even a single disease, but a complex of a multitude of different entities, each behaving in a different way”. There are compounds that treat a modest range of cancers, but no one has ever been able to figure out how to get a compound to be effective against cancer generally, or even a majority of cancers.  
The attempts to find compounds to treat the various cancers arguably constitute the single most massive enterprise in all of pharmacology.  This has not resulted in finding any treatment for tumors generally. Indeed, the existence of such a "silver bullet" is contrary to our present understanding in oncology. This is because it is now understood that there is no “master switch” for cancers generally; cancers arise from a bewildering variety of differing mechanisms.  Even the most broadly effective antitumor agents are only effective against a small fraction of the vast number of different cancers known. This is true in part because cancers arise from a wide variety of sources, primarily a wide variety of failures of the body's cell growth regulatory mechanisms, but 
Accordingly, there is substantive “reason for one skilled in the art to question the objective truth of the statement of utility or its scope” (In re Langer, 183 USPQ 288, 297). Similarly, In re Novak, 134 USPQ 335, 337-338, says “unless one with ordinary skill in the art would accept those allegations as obviously valid and correct, it is proper for the examiner to ask for evidence which substantiates them.” There is no such evidence in this case. Likewise, In re Cortright, 49 USPQ2d 1464, states: “Moreover, we have not been shown that one of ordinary skill would necessarily conclude from the information expressly disclosed by the written description that the active ingredient” does what the specification surmises that it does. That is exactly the case here. Even if applicants’ assertion that cancer in general could be treated with these compounds were plausible--- which it is not ---, that would not suffice, as was stated in Rasmusson v. SmithKline Beecham Corp., 75 USPQ2d 1297, 1301: “If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to “inventions” consisting of little more than respectable guesses as to the likelihood of their success.” 
Different types of cancers affect different organs and have different methods of growth and harm to the body, and different vulnerabilities.  The skill thus depends on 
One skilled in the art knows that chemotherapy of brain tumors is especially difficult.  This is because 1) the blood-brain barrier, which is often intact in parts or all of a brain tumor, will block out many drugs, as it is the purpose of the blood-brain barrier to protect the brain from alien chemicals, and 2) CNS tumors are characterized by marked heterogeneity, which greatly decreases vulnerability to chemotherapy.  As a result, many categories of CNS tumors simply have no chemotherapy available. These include, generally, hemangioblastomas, meningiomas, craniopharyngiomas, acoustic neuromas, pituitary adenomas, optic nerve gliomas, glomus jugulare tumors and chordomas, to name just some. With regard to gliomas, GBM is considered untreatable; no effective agents have emerged for the treatment of GBM, despite 20 years of enrolling patients in clinical trials.  It is radiation and surgery which are used for low grade gliomas (e.g. pilocytic astrocytoma and diffuse astrocytomas), as no drug has been found effective. There is no drug treatment established as effective for optic nerve gliomas or gangliogliomas.  Indeed, very few gliomas of any type are treated with pharmaceuticals; it is one of the categories of cancer that is the least responsive to drugs. 
Cartilage tumors do not respond to chemotherapy, nor, generally, do cancerous teratomas.  Of the thyroid cancers, only one (anaplastic thyroid cancer) can be treated with anticancer agents. The other are treated with radioactivity, surgery, or thyroid 
It is important to note that tumors can need to be treated quite differently even though they are tumors of the same organ. For example, the drugs used most often to treat Wilms tumor, the most common malignant tumor of the kidneys in children, are actinomycin D and vincristine. Such drugs are never used with clear cell renal 
Only several of the “umbrella” terms were elaborated.
(G) The quantity of experimentation needed:  Given the fact that, historically, the development of new cancers drugs has been difficult and time consuming, and especially in view of factors A and D and F, the quantity of experimentation needed is expected to be great.
MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” That conclusion is clearly justified here.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA MOORE whose telephone number is (571)272-9046.  The examiner can normally be reached on Monday - Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUSANNA MOORE/Primary Examiner, Art Unit 1624